905 F.2d 1539
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Henry L. STEPLER, Plaintiff-Appellant,v.OHIO ADULT PAROLE AUTHORITY;  Raymond E. Capots;  Wilson;John Jones, Supervisor for Parole Officers inGuernsey County, Defendants-Appellees.
No. 90-3120.
United States Court of Appeals, Sixth Circuit.
June 21, 1990.

Before KEITH and NATHANIEL R. JONES, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction.  The appellant has responded and filed motions for appointment of counsel, bail pending appeal, and an injunction.


2
A review of the record indicates that the civil action was dismissed by judgment entered November 14, 1989.  A motion for relief from judgment was served on November 20, 1989.  Appellant's motion for leave to proceed on appeal in forma pauperis was filed January 5, 1990, and treated as a notice of appeal.  The motion for relief from judgment was denied by order entered January 16, 1990.


3
A motion which seeks reconsideration of a judgment and which is served within ten days of entry of a judgment is properly construed as a time-tolling Fed.R.Civ.P. 59(e) motion.  The motion for relief was served within ten days of entry of the judgment and tolled the appeal period.  See Fed.R.App.P. 4(a)(4);  Osterneck v. Ernst & Whinney, 109 S.Ct. 987, 992 (1989);  Rados v. Celotex Corp., 809 F.2d 170, 171 (2d Cir.1986);  Harcon Barge Co. v. D & G Boat Rentals, Inc., 784 F.2d 665, 668-69 (5th Cir.)  (en banc), cert. denied, 479 U.S. 930 (1986).  Fed.R.App.P. 4(a)(4) provides that a notice of appeal filed before the disposition of a timely Rule 59 motion shall have no effect.  A timely notice of appeal is mandatory and jurisdictional.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982) (per curiam).  The appellant did not file a new notice of appeal after entry of the order denying relief from the judgment.


4
It is ORDERED that the motion to dismiss be granted and the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 8, Rules of the Sixth Circuit.  The motions for appointment of counsel, bail and injunction are denied.